DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/705,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-10 of the current application and the invention of claims 1-17 of the copending application lies in the fact that the invention of claims 1-17 of the copending application includes more elements and is thus more specific. Thus the invention of claims 1-17 is in effect a "species" of the "generic" invention of claims 1-10. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-10 are anticipated by claims 1-17, claims 1-10 are not patentably distinct from claims 1-17.

Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 9 recites …the first container comprises an opening device…, but claim 8 already recites the device comprises an opening means in the first container. 
Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 recites …for a second shift… which is already provided in claim 8. Therefore, claim 17 appears to require two second shifts, which is not supported by the specification. For examination purposes, the examiner will interpret the claim as referencing and further limiting the second shift of claim 8. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the second container" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first container" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the dispensing plunger" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	 Claim 8 recites the limitation "the first container" in line 10. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation "the second container" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the internal thread" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the external thread" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
There is an inconsistency between the language of claim 8 and the language of claim 10 dependent from claim 8 making the scope of the claims unclear. Claim 8 line 1 recites “A device” with a vessel being functionally recited in line 3, i.e. “for storing a vessel” indicating that the claim is directed to a subcombination, “A device”. However, 10 line 2 positively recites the vessel as part of the invention, i.e. “an axially shiftable conveying plunger that acts on the vessel”, thus indicating that a combination, a device and a vessel, is being claimed. Therefore, the claims are regarding the applicant’s intent 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (U.S. Patent 3,739,947).
Baumann discloses a device (for example see Figure 5) comprising a first hollow cylindrical container comprising a dispensing plunger (53) configured to store a vessel (56) for a monomer liquid, a second hollow cylindrical container (51), a fluid-conducting conveying means (52), and an opening means (54). The second container includes a first internal space configured to store a bone cement powder (5) and a second internal space (the area proximal elements 59 the first container holds the vessel within the second container).
Baumann discloses a method of using the device above comprising the steps of opening the vessel through a first motion of the vessel relative to the second container .  
Claims 8-10, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlstrand (U.S. Patent 4,968,299).
Ahlstrand discloses a device (for example see Figures 1 and 4) comprising a first hollow cylindrical container (14), a second hollow cylindrical container (13) axially connected to the first hollow cylindrical container, a fluid-conducting conveying means (8 and 12), and an opening means (the distal end of element 14) comprising a conveying plunger (23) arranged in the first container. The first container is configured to store a vessel (a vessel could be stored in the distal end of element 14 if one so . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775